04/14/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                            No. DA 21-0639
                          __________________

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.                                               ORDER

RYAN BARKLEY,

           Defendant and Appellant.
                         __________________

     The parties to this appeal have filed a stipulation and motion to
dismiss the appeal with prejudice. The parties stipulate that the case
should be remanded for the Fourth Judicial District Court, Missoula
County, to strike conditions 37 and 38 from the written judgment in DC-
20-473, and that the appeal should be dismissed upon that remand. The
parties further move that remittitur should issue immediately. Good
cause appearing,
     IT IS ORDERED that this matter is remanded for the Fourth
Judicial District Court, Missoula County, to revise the written judgment
in DC-20-473 by striking conditions 37 and 38.
     IT IS FURTHER ORDERED that the remainder of this appeal is
DISMISSED with prejudice.
     IT   IS   FURTHER      ORDERED      that    remittitur   shall   issue
immediately.
     The Clerk is directed to provide copies of this Order to all counsel
of record and to the Honorable Jason Marks, presiding judge.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     April 14 2022